Name: Regulation (EEC) No 2778/75 of the Council of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poultrymeat
 Type: Regulation
 Subject Matter: trade policy;  animal product;  plant product;  prices;  EU finance;  agricultural policy
 Date Published: nan

 No L 282/84 Official Journal of the European Communities 1.11.75 REGULATION (EEC) No 2778/75 OF THE COUNCIL of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poultrymeat heads and feet and without hearts, livers and gizzards, hereinafter called '65 % chickens', 1 : 3-029 for slaughtered ducks, plucked, bled, not drawn or gutted, with heads and feet, hereinafter called ' 85 % ducks', 1 : 3-679 for slaughtered ducks, plucked and drawn, without heads and feet, with or without hearts, livers and gizzards, hereinafter called '70 % ducks', 1 : 4-087 for slaughtered ducks, plucked and drawn, without heads and feet and without hearts, livers and gizzards, hereinafter called '63 % ducks', 1 : 3-122 for slaughtered geese, plucked, bled, not drawn, with heads and feet, hereinafter called '82 % geese', THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 2777/75  (*) of 29 October 1975 on the common organization of the market in poultrymeat, and in particular Articles 4 (3 ) and 7 (5 ) thereof; Having regard to the proposal from the Commission; Whereas one of the components of the levy on slaughtered poultry is equal to the difference between prices within the Community and on the world market for the quantity of feed grain, varied according to kind of poultry, which is required for the production in the Community of one kilogramme of slaughtered poultry; Whereas that quantity should be determined on the basis of a processing coefficient which expresses the weight ratio of the slaughtered poultry to ( the feed grain required for its production; whereas when the , ratio is being determined account should be taken of the quantity of feed grain 'required for the production of chicks as defined in Article 1 (2) (b ) of Regulation (EEC) &gt;Jo 2777/75 and of a certain percentage of poultry mortality during fattening; whereas the coefficient must be varied according to kind of poultry ; whereas in view of this it is appropriate to fix it at :  1 : 1-925 for slaughtered cocks, hens and chickens, plucked and gutted, with heads and feet, hereinafter called '83 % chickens',  1 : 2-189 for slaughtered cocks, hens and chickens, plucked and drawn, without heads and feet but with hearts, livers and gizzards, hereinafter called '70 % chickens',  1 : 2-385 for slaughtered cocks, hens and chickens, plucked and drawn, without 1 : 3-413 for slaughtered geese, plucked and drawn, without heads and feet, with or without hearts and gizzards, hereinafter called '75 % geese', 1 : 2-338 for slaughtered turkeys, 1 : 3-808 for slaughtered guinea fowls ; Whereas the levy on chicks should be calculated in the same way as the levy on slaughtered poultry ; whereas, however, the quantity of feed grain to be used should be that required for the production in the Community of one chick of any kind; Whereas that quantity should be determined on the basis of a processing coefficient of 1 : 0-392, expressing the ratio of one chick to the weight of feed grain required for its production ; whereas when this ratio is being determined account should be( x ) See page 77 of this Official Journal . ! 1 . 11.75 Official Journal of the European Communities No L 282/85 taken of the quantity of feed grain required for the production of eggs for hatching to produce one chick; Whereas the composition of a mixture of cereals making up these quantities should be determined; Whereas this mixture includes cereals or their by-products which it is advisable to assimilate to one of the three cereals mainly used as feed for poultry, namely maize, barley and oats, and whereas in particular fodder wheat should be assimilated to barley; Whereas in accordance with Article 7 of Regulation (EEC) No 2777/75 the sluice-gate price for slaughtered poultry consists of two components :  the price on the world market for the quantity of feed grain, varied according to kind of poultry, which is required for the production in third countries of one kilogramme of slaughtered poultry,  a standard amount representing other feeding costs and overhead costs of production and marketing, varied according to kind of poultry ; Whereas the sluice-gate price for chicks should be calculated in the same way as the sluice-gate price for slaughtered poultry ; whereas, however, the price for the quantity of feed grain on the world market should be the price for the quantity required for the production in third countries of one chick ; whereas the standard amount should be the amount expressing other feeding costs and overhead costs of production and marketing in respect of one chick ; whereas the value of the quantity of feed grain and the standard amount should not be varied according to kind; Whereas the quantities of feed grain should be determined on the basis of a processing coefficient fixed according to the same criteria as those used to fix the processing coefficients used in calculating levies ; whereas, however, as regards slaughtered poultry, account should not be taken of the quantity of feed grain used for the production of one chick; whereas, in view of these considerations, it is appropriate to fix the coefficient at :  1 : 0-392 for chicks,  1 : 1-684 for 83 % chickens,  1 : 1-915 for 70 % chickens,  1 : 2-087 for 65 % chickens,  1 : 2-824 for 85 % ducks,  1 : 3-429 for 70 % ducks,  1 : 3-810 for 63 % ducks,  1 : 3-049 for 82 % geese,  1 : 3-333 for 75 % geese,  1 : 2-275 for slaughtered turkeys,  1 : 3-410 for slaughtered guinea fowls ; Whereas therefore a cereal mixture made up as follows should be considered as representative :  for chicks : Maize : 60 % Barley : 30 % Oats : 10 %  for fowls : Maize : 80 % Barley : 20 %  for ducks, geese, turkeys and guinea fowls : Maize : 60 % Barley : 30 % Oats : 10 % ; Whereas in view of the composition of these quantities of feed grain it would appear necessary that their price in the Community and on the world market should be equal to the average, weighted according to the composition mentioned, pf the prices in the Community and on the world market for each of the cereals in question; Whereas in order to calculate the price for each type of feed grain it is necessary to take as a basis :  the average of the threshold prices, plus the monthly increase for the period mentioned in the second subparagraph of Article 4 ( 1 ) ( a) of Regulation (EEC) No 2777/75,  the average of the cif prices determined for the period mentioned in the third subparagraph of Article 4 ( 1 ) (a ) of Regulation (EEC) No 2777/75 ; No L 282/86 Official Journal of the European Communities 1 . 11.75 Whereas in the light of experience in the Community and on the world market the same composition should be adopted for the quantity of feed grain on the world market as that used within the Community for calculating the levy ; Whereas the price for the quantity of feed grain should be calculated in the same way as the levy ; of feed grain shows a minimum variation from that used in calculating the sluice-gate price for the preceding quarter ; whereas a variation of less than 3 % has no appreciable effect on poultry feeding costs ; whereas the minimum variation should be fixed at 3 % , HAS ADOPTED THIS REGULATION: Article 1 The quantities and composition of feed grain mentioned in Article 4 ( 1 ) (a) and (2) of Regulation (EEC) No 2777/75 are fixed as shown in columns 3 and 4 of Annex I. Whereas the average of the cif prices should be increased by 0-475 unit of account per 100 kilogrammes of cereal in order to take account of cost of carriage to place of use and cost of processing into feedingstuffs ; Whereas when the quantity of feed grain on the world market is being determined other feeding costs and overhead costs of production and marketing are not taken into account; whereas these other feeding costs cover supplementary protein foods, mineral salts, vitamins and prophylactic products ; whereas overhead costs of production and marketing include veterinary fees, animal boarding costs, labour, insurance, transport and the trading margin; whereas these costs may be assessed at flat rates of :  0.1448 u.a. for one chick,  0-6069 u.a . per kilogramme for 83 % chickens,  0-6900 u.a. per kilogramme for 70 % chickens ,  0-7518 u.a . per kilogramme for 65 % chickens, Article 2 1 . The price for the quantity of feed grain in the Community shall be equal to the average, weighted according to the percentages shown in column 4 of Annex I, of the prices in the Community per kilogramme for each of the cereals included in this quantity, the average being multiplied by the corresponding figure in column 3 of Annex I. 2. The price for each type of feed grain in the Community shall be equal to the average of the threshold prices , plus their monthly increase, operative for that cereal for a period of 12 months beginning on 1 August . Article 3 1 . The price for the quantity of feed grain on the world market shall be equal to the average, weighted according to the percentages shown in column 4 of Annex I, of the prices on the world market per kilogramme for each of the cereals included in this quantity, the average being multiplied by the corresponding figure in column 3 of Annex I. 2. The price for each type of feed grain on the world market shall be equal to the average of the cif prices determined for that cereal for the period of six months mentioned in the third subparagraph of Article 4 ( 1 ) (a) of Regulation (EEC) No 2777/75 .  0-5353 u.a . per kilogramme for 85 % ducks,  0-6500 u.a. per kilogramme for 70 % ducks,  0-7222 u.a . per kilogramme for 63 % ducks,  0-7240 u.a . per kilogramme for 82 % geese,  0-5916 u.a . per kilogramme for 75 % geese,  0-8929 u.a. per kilogramme for slaughtered turkeys,  1-1356 u.a . per kilogramme for slaughtered guinea fowls ; Article 4 I. The price for the quantities of feed grain mentioned in Article 7 (2) ( a) and (3 ) of Regulation (EEC) No 2777/75 shall be equal to the price for the quantities of feed grain shown in column 3 of Annex II , the composition of which appears in column 4 of Annex II . Whereas when the sluice-gate price applicable from 1 November, 1 February and 1 May is being fixed, trends in world market prices for feed grain should be taken into account only if the price of the quantity 1 . 11 . 75 Official Journal of the European Communities No L 282/87 2. The price for these quantities of feed grain shall be equal to the average, weighted according to the percentages shown in column 4 of Annex II, of the prices per kilogramme for each of the cereals included in this quantity the average being multiplied by the corresponding figure in column 3 of Annex II. 3 . The price for each cereal shall be equal to the average of the cif prices determined for that cereal for the period of six months mentioned in the second subparagraph of Article 7 (2) of Regulation (EEC) No 2777/75, increased by 0-475 unit of account per 100 kilogrammes of cereal . Article 6 The minimum variation mentioned in the last subparagraph of Article 7 (2) of Regulation (EEC) No 2777/75 is fixed at 3 % . Article 7 1 . Council Regulation No 146/67/EEC (*) of 21 June 1967 laying down rules for calculating the levy and the sluice-gate price for poultrymeat, as last amended by Regulation (EEC) No 1717/74 (2), is hereby repealed. 2. References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation. Article 8 This Regulation shall enter into force on 1 November 1975 . Article 5 The standard amounts mentioned in Article 7 (2) (b) and (3 ) of Regulation (EEC) No 2777/75 are fixed as shown in column 5 of Annex II. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 October 1975 . For the Council The President G. MARCORA (!) OJ No 125 , 26. 6. 1967, p. 2470/67. (2) OJ No L 181 , 4 . 7 . 1974, p . 3 . No L 282/88 Official Journal of the European Communities 1. 11. 75 ANNEX 1 CCT heading No Description of goods Quantity in kg Composition 1 2 3 4 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls : A. Of a weight not exceeding 185 grammes 0-392 each maize 60 % barley 30 % oats 10 % 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : A. Whole poultry : I. Fowls : a) 83 % chickens b) 70 % chickens c) 65 % chickens II . Ducks: a) 85 % ducks b ) 70 % ducks c) 63 % ducks III . Geese : a) 82 % geese b) 75 % geese IV. Turkeys V. Guinea fowls 1-925 2-189 2-385 3-029 3-679 4-087 3-122 3-413 2-338 3-808 maize 80 % barley 20 % maize 80 % barley 20 % maize 80 % barley 20 % maize 60 % barley 30 % oats 10 % maize 60 % barley 30 % oats 10 % maize 60 % barley 30 % oats 10 % maize 60 % barley 30 % oats 10 % maize 60 % barley 30 % oats 10 % maize 60 % barley 30 % oats 10 % maize 60 % barley 30 % oats 10 % 1.11.75 Official Journal of the European Communities No L 282/89 ANNEX II CCT heading No Description of goods Quantity in kg Composition Standard amount in u.a . 1 2 3 4 5 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls: A. Of a weight not exceeding grammes 185 0-392 each maize 60 % barley 30 % oats 10 % 0-1448 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : A. Whole poultry : I I. Fowls: \ a) 83 % chickens 1-684 maize barley 80 % 20% 0-6069 b) 70 % chickens 1-915 maize barley 80% 20% 0-6900 c) 65 % chickens 2-087 maize barley 80% 20% 0-7518 II . Ducks: l a) 85 % ducks 2-824 maize barley oats 60% 30% 10% 0-5353 b) 70 % ducks 3-429 maize barley oats 60% 30 % 10% 0-6500 c) 63 % ducks 3-810 maize barley oats 60% 30% 10% 0-7222 III . Geese: || a) 82 % geese 3-049 maize barley oats 60% 30% 10% 0-7240 b ) 75 % geese ' ¢ 3-333 maizebarley oats 60% 30% 10% 0-5916 IV. Turkeys 2-275 maize barley oats 60% 30% 10% 0-8929 V. Guinea fowls 3-410 maize barley oats 60% 30% 10% 1-1356